                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION



ENOCH DONNELL HALL,

                     Plaintiff,

v.                                                Case No. 3:15-cv-824-J-39JRK

JOHN PALMER, etc.; et al.,

               Defendants.
______________________________

                                       ORDER

                                      I. Status

       Plaintiff,      Enoch    Donnell     Hall,   a   death-row       inmate,   is

proceeding on a fourth amended complaint (Doc. 22; Compl.) filed

by his court-appointed counsel. Plaintiff asserts claims based on

the conditions of his confinement and an alleged use of excessive

force while he was housed at Florida State Prison (FSP).1 The first

four       counts    are    against    individuals      the     Court   references

collectively as “supervisory defendants”: John Palmer, Warden of

FSP;       Jeffery   McClellan,    Assistant      Warden   of    FSP;    Gina   Gay,

Classification         Supervisor      of   FSP;     Amanda      Maddox,    Senior

Classifications Officer of FSP; and Julie Jones, former Secretary



       Plaintiff is now housed at Union Correctional Institution
       1

(UCI). See FDOC website, Offender Information Search, available at
http://www.dc.state.fl.us/OffenderSearch/Search.aspx         (last
visited January 8, 2020).
of the Florida Department of Corrections (FDOC).2 Plaintiff alleges

the supervisory defendants housed him a “heightened security” cell

for “multiple years” and arbitrarily restricted his recreation and

visitation privileges, in violation of the Eighth and Fourteenth

Amendments   and   contrary   to   the   provisions   of   the   Florida

Administrative Code.    See Compl. at 10-12. Count five of the

complaint is against two corrections officers, Defendants Simmons

and Ellis, for their     alleged use of excessive force against

Plaintiff on May 21, 2014. Id. at 13-14.

     Before the Court are two motions for summary judgment: (1)

Plaintiff’s motion for partial summary judgment as to count four

of his complaint in which he seeks declaratory and injunctive

relief against the supervisory defendants (Doc. 86; Pl. Motion);

and (2) Defendants Jones, Palmer, McClellan, Gay, Maddox, and

Ellis’s motion for summary judgment as to the claims against the

supervisory defendants (counts one through four) (Doc. 87; Def.




     2 Plaintiff sues Julie Jones in her individual and official
capacities as Secretary of the FDOC, a position she no longer
holds. Mark S. Inch is the current Secretary of the FDOC.
Therefore, pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure, Mark S. Inch will be substituted as the proper party
Defendant as the Secretary of the FDOC with respect to the
official-capacity claim. The individual-capacity claim against
Julie Jones remains.


                                   2
Motion).3   The   motions    are   ripe    for    this   Court’s   review.   See

Responses (Doc. 92; Def. Resp.) (Doc. 93; Pl. Resp.).4

                     II. Summary Judgment Standard

     Under Rule 56, “[t]he court shall grant summary judgment if

the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). An issue is genuine when the

evidence is such that a reasonable jury could return a verdict in

favor of the nonmovant. Mize v. Jefferson City Bd. of Educ., 93

F.3d 739, 742 (11th Cir. 1996) (quoting Hairston v. Gainesville

Sun Publ’g Co., 9 F.3d 913, 919 (11th Cir. 1993)). “[A] mere

scintilla   of    evidence   in    support   of    the   non-moving   party’s

position is insufficient to defeat a motion for summary judgment.”

Kesinger ex rel. Estate of Kesinger v. Herrington, 381 F.3d 1243,



     3 Defendant Simmons was served on October 12, 2016, but he
did not respond to the complaint. As such, the Court directed the
Clerk to enter a default against Defendant Simmons on November 7,
2018. See Order (Doc. 82).
     4  Except   for   deposition  transcripts   and   Plaintiff’s
declaration, the Court cites the parties’ exhibits as “Pl. Ex.”
and “Def. Ex.” followed by a letter designation. The Court cites
Plaintiff’s deposition transcript (Doc. 109) as “Pl. Dep.”;
Plaintiff’s declaration (Doc. 86-2) as “Pl. Dec.”; Defendant Gay’s
deposition transcript (Docs. 86-3, 86-4) as “Gay Dep.”; and
Defendant Palmer’s deposition transcript (Docs. 86-5, 86-6, 87-3,
87-4) as “Palmer Dep.” Page numbers to deposition transcripts
reflect the internal document numbering, not those assigned by the
Court’s electronic docketing system. Page numbers in all other
exhibits reference those assigned by the Court’s electronic
management system (CM/ECF), which are located in the upper right
corner of each document.
                                       3
1247 (11th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 252 (1986)).

     The party seeking summary judgment bears the initial burden

of demonstrating to the court, by reference to the record, that

there are no genuine issues of material fact to be determined at

trial. See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th

Cir. 1991). The record to be considered on a motion for summary

judgment   may   include      “depositions,     documents,   electronically

stored   information,    affidavits       or   declarations,   stipulations

(including     those   made    for   purposes     of   the   motion   only),

admissions, interrogatory answers, or other materials.” Rule

56(c)(1)(A).

     “When a moving party has discharged its burden, the non-

moving party must then go beyond the pleadings, and by its own

affidavits, or by depositions, answers to interrogatories, and

admissions on file, designate specific facts showing that there

is a genuine issue for trial.” Jeffery v. Sarasota White Sox,

Inc., 64 F.3d 590, 593–94 (11th Cir. 1995) (internal citations

and quotation marks omitted).

     On summary judgment, a party opposing the motion must point

to evidence in the record to demonstrate a genuine dispute of

material fact. Fed. R. Civ. P. 56(c)(1). Substantive law determines

the materiality of facts, and “[o]nly disputes over facts that

might affect the outcome of the suit under the governing law will

                                      4
properly preclude the entry of summary judgment.” Anderson, 477

U.S.       at   248.   In   determining       whether     summary    judgment     is

appropriate,       a   court   “must   view     all     evidence    and   make   all

reasonable inferences in favor of the party opposing summary

judgment.” Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir.

1995) (citing Dibrell Bros. Int’l, S.A. v. Banca Nazionale Del

Lavoro, 38 F.3d 1571, 1578 (11th Cir. 1994)).

       When a court is presented with cross motions for summary

judgment, the court must evaluate each motion separately to

determine whether either party is entitled to the relief sought.

In accordance with Rule 56, when evaluating the merits of each

motion, the court must construe the facts in the light most

favorable to the non-moving party. See 10A Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure § 2720 (4th ed.,

August 2019 update) (“The court must rule on each party’s motion

on an individual and separate basis, determining, for each side,

whether a judgment may be entered in accordance with the Rule 56

standard.”).

            III. Plaintiff’s Allegations & Claims for Relief5

       Plaintiff sues the supervisory defendants in their individual

and official capacities. He alleges the supervisory defendants




       Because Plaintiff is represented by counsel, the Court only
       5

briefly summarizes the pertinent allegations and claims against
the supervisory defendants.
                                          5
treated him differently than other death row inmates with respect

to his cell assignment and visitation and recreation privileges.

See Compl. at 6, 7. Plaintiff asserts he was arbitrarily “housed

in a cell that was built for and designated as a disciplinary

confinement cell for prisoners,” though he had not been found

guilty of any disciplinary infraction to have warranted this

“heightened security” status. Id. at 6. When Plaintiff grieved the

issue, he was informed his cell assignment was a result of “his

conviction for which he was sentenced to death.”6 Id.

      Plaintiff also asserts the supervisory defendants arbitrarily

restricted his visitation and recreation privileges, which further

isolated him from other inmates and visitors. Id. at 10. Plaintiff

contends the collective conditions of his confinement—placement in

a heightened security cell with restrictions on his ability to

interact with others during recreation and visitation—amount to

cruel and unusual punishment in violation of the Eighth Amendment

(count one). Id. Additionally, he contends the restrictions on his

visitation   and   recreation   privileges   violate   the   Fourteenth

Amendment due process clause (counts two and three). Id. at 11,

12.




      6Plaintiff was sentenced to death on January 15, 2010, for
the murder of a corrections officer. See Pl. Motion at 4. See also
Florida   Department   of  Corrections   website,   available   at
http://www.dc.state.fl.us/OffenderSearch/Search.aspx         (last
visited January 8, 2020).
                                   6
     In   a   separately    numbered       count   (four),    which    Plaintiff

characterizes    as   a   “claim,”   he     sets    forth    his    requests   for

declaratory     and   injunctive     relief        against    the    supervisory

defendants. Id. at 13. In count four, Plaintiff asserts he faces

“the continuing violation of his limited rights afforded to him

regarding the terms of his confinement” unless declaratory and

injunctive relief are not granted. Id. In addition to declaratory

and injunctive relief, Plaintiff seeks nominal damages7 and any

equitable relief deemed just and proper, reasonable attorneys'

fees, costs, and litigation expenses. Id. at 13-14.

                           IV. Record Evidence

              A. “Heightened Security” Cell Assignment

     Plaintiff was transferred to FSP in 2008 after he murdered a

corrections officer at Tomoka Correctional Institution. Pl. Dep.

at 4-5. Between 2008 and 2011, Plaintiff was housed in maximum

management at FSP. Id. at 5. See also Palmer Dep. at 24. On March

23, 2011, after Plaintiff was convicted and sentenced to death, he

was moved to death row and immediately placed in a “heightened

security” cell. Pl. Dep. at 5; Pl. Dec. ¶ 4. A heightened security

cell is one with a solid steel door (solid door cell) as opposed

to one with bars (open bar cell). Pl. Dec. ¶ 5; Pl. Dep. at 12.




     7 The Court previously found Plaintiff is limited to nominal
damages under the Prison Litigation Reform Act (PLRA) as to his
claims against the supervisory defendants. See Order (Doc. 68).
                                       7
See also Palmer Dep. at 19 (stating there are five “reinforced

cells” on death row, which are reserved for inmates on heightened

security); Gay Dep. at 10 (recognizing that confinement in a solid

door cell is considered “heightened security”).

     At deposition, Plaintiff described the differences between

solid door and open bar cells: solid door cells have a steel door

with only one small window, while open bar cells have bars down

the front allowing inmates to see out, reach out, and communicate;

the air quality in solid door cells is poor; inmates in solid door

cells are not permitted to have entertainment or comfort items,

such as televisions, radios, computers, access to the canteen,

reading materials from the library, or fans, while inmates in open

bar cells enjoy such privileges; inmates in solid door cells sleep

on a concrete slab, while inmates in open bar cells sleep on a

metal bed that flexes; the shelf available for eating and writing

is smaller in solid door cells than in open bar cells; and inmates

in open bar cells receive cell-front visits from members of the

church, while those in solid door cells do not. Pl. Dep. at 13,

14, 15, 18-19.8




     8 Defendants do not dispute Plaintiff’s description of the
differences between solid door and open bar cells. See Def. Motion
at 8-9.

                                8
     Plaintiff remained in a solid door cell for a little over

five years, from March 2011 until July 2016.9 Pl. Dep. at 15; see

also Pl. Dec. ¶ 9. In July 2016, an officer told Plaintiff he had

“received a telephone call from the administration” with an order

to move Plaintiff to an open bar cell. Pl. Dep. at 47. Plaintiff

was housed in an open bar cell for a couple of months, and then he

was returned to a solid door cell in about September or October

2016. Pl. Dep. at 16; Pl. Dec. ¶ 14. At that time, he received a

similar explanation for his return to a solid door cell: the

administration “got a call and [he] was to be moved back.” Pl.

Dep. at 47-48. Plaintiff remained in a solid door cell for about

five or six months, until March 2017, when, without explanation,

he was again moved to an open bar cell. Id. at 16, 48. Plaintiff

said, after March 2017, he was moved “a couple more times . . .

behind the [solid] door,” though he could not recall how many times

or the dates. Id. at 16-17.

     The last time Plaintiff was placed in a solid door cell was

because of a disciplinary infraction in July 2017, following an

altercation with another inmate while in the recreation yard. Id.




     9 In his deposition, Plaintiff testified he was moved from a
solid door to an open bar cell on July 21, 2016. Pl. Dep. at 15.
However, in his declaration, Plaintiff says he was moved on or
about July 15, 2016. Pl. Dec. ¶ 9.
                                9
at 17.10 Plaintiff remained in the solid door cell for about twenty

days, returning to an open bar cell on August 9, 2017. Id.

Plaintiff has not been moved back to a solid door cell since. Id.

     Plaintiff had no disciplinary charges lodged against him

between 2011, when he was transferred to death row and placed in

a solid door cell, and 2016, when he was moved to an open bar cell

(the first time). Id. at 43; Palmer Dep. at 11; Def. Motion at 11-

12, 18.11 When Plaintiff filed a grievance asking why a restriction

had been imposed against him even though he had not committed a

disciplinary infraction, a prison official informed him he was

housed in a cell “for heightened security due to [his] . . . crime

that sent [him] to death row.” See Pl. Ex. E at 2. Defendant

Palmer, on the other hand, offered a different explanation for

Plaintiff’s cell assignment, maintaining the cell assignment was

not related to Plaintiff’s conviction. Palmer Dep. at 14.

     Defendant   Palmer   testified   Plaintiff   was   placed   on   a

“heightened level of security” because he had a “propensity for .

. . violence” as demonstrated by his 1994 conviction (for which he

received a life sentence) and the 2011 murder conviction. Id. at


     10 According to Plaintiff, the other inmate involved in the
altercation with him was not similarly disciplined by being moved
to a solid door cell. Pl. Dep. at 17.

     11 Defendant Palmer testified he believed Plaintiff was
disciplined in 2015 for an “obscene, profane act charge.” Palmer
Dep. at 4. However, Defendant Palmer could not be sure, and
Defendants offer no documentary evidence of such a charge.
                                 10
12,    16.   Defendant       Palmer   explained,     “from    a   behavioral    risk

assessment standpoint [Plaintiff had] demonstrated a pattern of

violence towards others.” Id. at 16. According to Defendant Palmer,

Plaintiff had to regain the trust of administrators to be moved to

an open bar cell. Id. at 17. However, Defendant Palmer also stated,

“[Plaintiff] committed one of the most heinous crimes that you can

commit   inside   of     a    prison,   and   that    is     murder   on   a   female

correctional officers.” Id. at 12.

       Plaintiff offers the affidavit of Dr. Michael S. Maher, who

is a “board certified psychiatrist specializing in general and

forensic psychiatry” and evaluates inmates in FDOC facilities.

Maher Aff. ¶¶ 2, 3. Dr. Maher avers Plaintiff was “confined in a

heightened security, disciplinary-type cell with limited human

interaction, except for prison officials, for over five (5) years

and intermittently since then.” Id. ¶ 4. According to Dr. Maher,

the conditions of Plaintiff’s confinement, with sporadic out-of-

cell recreation and limited contact with others, can have “a

profoundly negative impact on [a] prisoner’s mental health – due

to lack of outside human contact and interaction – and poses a

significant risk of serious harm to [an inmate’s] well-being.” Id.

¶ 5.

       Plaintiff testified he feels physically better when he is in

an open bar cell as opposed to a solid door cell. Pl. Dep. at 13.

He avers the conditions in a solid door cell are similar to those

                                         11
of “solitary confinement in that it severely restricts [his]

ability to communicate with other human beings.” Pl. Dec. ¶ 6.

                            B. Visitation Privileges

      According to Defendant Palmer, when Plaintiff was sentenced

to death row in 2011, his privileges should have “automatically

reverted to contact visitation.” Palmer Dep. at 25-26. Plaintiff

testified he indeed had contact visitation when he was first sent

to death row in 2011. Pl. Dep. at 5-6. However, in early 2013,

Defendant Palmer learned Plaintiff had contact visitation, which

he thought was an error. Palmer Dep. at 26. As such, Defendant

Palmer changed Plaintiff’s visitation privileges to non-contact.

Id. See also Pl. Dep. at 9. Defendant Palmer believed, based on

the nature of Plaintiff’s offense (the murder) and his “pattern of

behavior,” the Institution Classification Team (ICT) should have

placed Plaintiff on non-contact visitation status when Plaintiff

initially was sent to death row. Id.

      Defendant Palmer testified Plaintiff had a violent history

and   a    “pattern    of    behavior,”    and   Palmer   “did   [not]   trust

[Plaintiff] when [Palmer] was off at night or on weekends.” Id. at

26-27.     According    to     Defendant    Palmer,   a   “behavioral    risk

assessment would say that [Plaintiff] was at risk for . . . repeat

behavior.” Id. at 28-29.12 Defendant Palmer said Plaintiff is



       Defendants do not provide a behavioral risk assessment for
      12

Plaintiff.
                                      12
different from other inmates on death row, though he did not

explain how. Id. at 33.

     Plaintiff testified Defendant Palmer told him he was being

denied contact visitation because of Plaintiff’s “actions,” for

which     Plaintiff   was    “warned      that   [he]     would     suffer   the

consequences.”    Pl.   Dep.   at   49.     Plaintiff   did   not    know    what

“actions” Defendant Palmer was referring to, though he assumed it

was his murder conviction. Id.; see also Pl. Dec. ¶23. Plaintiff

also testified Defendant Maddox stated Defendant Palmer changed

Plaintiff’s visitation status “due to [his] conviction.” Pl. Dep.

at 11.

     Plaintiff has not had a visitor since 2006. Pl. Dep. at 6.

However, in 2013, two people tried to visit him but were prevented

from doing so.13 Id. at 53, 56.

                        C. Recreation Privileges

     According to Plaintiff, inmates on death row have two kinds

of   outdoor   recreation:     communal      recreation    and    cage   (solo)

recreation. Pl. Dep. at 23. See also Pl. Dec. ¶ 7. Defendant Palmer

testified death row inmates “automatically” have communal, outdoor

recreation unless the ICT imposes a restriction. Palmer Dep. at


     13It does not appear Plaintiff’s visitors were prevented from
seeing him because of his being on non-contact visitation status.
Plaintiff’s aunt told Plaintiff by letter that she attempted to
arrange a visit with him, but she “was given the runaround.” Pl.
Dep. at 55. A friend also tried to visit Plaintiff and, when she
arrived at the prison, was “turned away.” Id. at 56-57.
                                       13
25-26. Inmates with communal recreation privileges can interact

with other inmates and play team sports such as basketball or

volleyball. Pl. Dep. at 28. Inmates in communal recreation also

have access to a water fountain and a kiosk machine (to email

family members). Id. at 33, 34.

     Inmates assigned to solo recreation, however, are restricted

to a cage that roughly measures ten-feet tall by twelve to fifteen-

feet wide by twenty-feet long. Pl. Dep. at 30; Pl. Dec. ¶8; Palmer

Dep. at 48. When confined to cage recreation, inmates are not

permitted to talk to others (even though they can see and hear

inmates exercising in the communal area), are not permitted to

bring anything with them, and have no access to water or the kiosk

machine. Pl. Dep. at 29-30, 33, 34.14 Defendant Palmer, however,

testified water is provided for inmates exercising in the cage.

Palmer Dep. at 50.

     When Plaintiff was sentenced to death row in 2011, he was not

permitted   to   enjoy   communal      recreation.   Rather,   he   was

automatically assigned to cage recreation. Pl. Dep. at 5-6, 23.

Defendant Gay testified she understood Plaintiff’s recreation

privileges were restricted because of “the murder for which he was

convicted.” Gay Dep. at 53. On March 31, 2013, Plaintiff submitted



     14 Plaintiff avers when he is denied communal recreation
privileges, he must choose whether to exercise in the cage or use
the kiosk, which he has done three times. Pl. Dec. ¶ 19.

                                  14
an   informal    grievance    inquiring    about   his    recreation   status,

saying he was assigned to the “cages that are used for disciplinary

purposes.” See Def. Ex. G at 2. Defendant Maddox responded to the

grievance,      informing    Plaintiff    his   outdoor   recreation    status

complies with Florida Administrative Code rule 33-601.830(j)3. Id.

      The first time Plaintiff received communal recreation was

when he was moved from the solid door cell to an open bar cell in

July 2016, but each time he subsequently was moved back to a solid

door cell, he was again restricted to cage recreation. Pl. Dep. at

24, 25.

      Plaintiff testified he has not had to seek mental health

counseling because of his inability to participate in communal

recreation. Id. at 32. However, he also asserts the officers

discourage inmates from going to callouts, and the mental health

counselors “don’t want to talk to [inmates] like that.”                    Id.

Plaintiff said he did not feel depressed because of the limits on

his recreation, but rather because of the “isolation.” Id. at 33.

Plaintiff agreed he felt “a difference” in himself when he was

granted communal recreation privileges as opposed to exercising in

the cage. Id. at 42.

                 V. Legal Analysis & Conclusions of Law

                 A. Defendants’ Motion for Summary Judgment

      Defendants assert Plaintiff fails to state claims against the

supervisory defendants under the Eighth and Fourteenth Amendments.

                                     15
Def. Motion at 5. As to the conditions of confinement claim,

Defendants maintain Plaintiff’s allegations do not rise to the

level of an Eighth Amendment violation but rather suggest he faced

“mere discomfort” or an inconvenience. Id. at 7. For instance,

Defendants argue, when Plaintiff was in the heightened security

(solid door) cell, he was not “deprived of any human need,” was

not subjected to the infliction of pain, and did not endure

conditions that were extreme or posed an unreasonable risk to his

health or safety. Id. at 10-11. Rather, they contend, Plaintiff

was provided items for his health and hygiene, such as dental care

and grooming items, and he was deprived only of “comfort” items,

such as a flexible metal bed, the ability to communicate with other

inmates,   a    television,   radio,   computer,    fan,   and   canteen

privileges. Id. at 8-9, 11.

     As to the due process claim, Defendants assert Plaintiff’s

placement in a solid door cell and restrictions on his recreation

and visitation privileges were not arbitrary but were rationally

related to prison security and administrative needs. Id. at 16,

18, 19. They further state the Florida Administrative Code permits

prison officials to restrict recreation privileges of inmates

convicted of murdering corrections officers, without notice or

hearing. Id. at 16, 17, 18, 20.

     Finally,    Defendants   assert   a   qualified-immunity    defense,

contending there was no clearly established law placing them on

                                  16
notice of a potential Eighth or Fourteenth Amendment violation

when they placed Plaintiff on heightened security status and

restricted his recreation and visitation privileges. Id. at 21,

24.

      As the Court previously ruled, Plaintiff states a claim under

the   Eighth   and    Fourteenth        Amendments,    and   the     constitutional

rights at issue were clearly established. See Order (Doc. 68). On

summary    judgment,     Plaintiff        has   gone   beyond      the   pleadings,

offering evidence to substantiate his allegations, most of which

Defendants do not dispute.15 After review of the evidence, the

Court finds there remain genuine issues of material fact with

respect to whether the supervisory defendants’ conduct violated

Plaintiff’s constitutional rights. As such, Defendants’ motion is

due to be denied.

               B. Plaintiff’s Motion for Injunctive Relief

      Plaintiff      seeks    summary     judgment     on    count    four   of   his

operative complaint, in which he seeks declaratory and injunctive

relief against the supervisory defendants. See Pl. Motion at 1-2.

Plaintiff asks the Court to enter an order declaring the FDOC

violated   provisions        of   the   Florida   Administrative         Code   (“the

Code”) related to Plaintiff’s confinement conditions and exercise




      15Defendants dispute only whether Plaintiff had access to
water when in cage recreation. See Palmer Dep. at 50.
                                          17
and visitation privileges, and enjoining Defendants from engaging

in further such violations. Id. at 19-25.

       In response, Defendants contend Plaintiff’s                  requests for

declaratory and injunctive relief are moot because Plaintiff has

been transferred and is no longer housed in a heightened security

cell. See Def. Resp. at 5.

       As a threshold matter, irrespective of the mootness issue,

the Court notes that Plaintiff is not entitled to declaratory or

injunctive relief on summary judgment. Notably, Plaintiff does not

move   for   summary   judgment   on     the    substantive        constitutional

claims, nor does he explicitly address them in his motion. See Pl.

Motion at 19-24. Rather, Plaintiff premises the relief he seeks in

his motion solely upon his contention that the conditions of

confinement he was forced to endure at FSP were not properly

imposed under the applicable provision of the Code. Id.

       Even if Plaintiff were to demonstrate Defendants’ conduct was

not justified under the Code, such a finding does not necessarily

mean Defendants violated Plaintiff’s constitutional rights under

the Eighth and Fourteenth Amendments. Plaintiff does not argue he

has demonstrated as a matter of law that Defendants violated his

constitutional rights. Until Plaintiff proves his claims, he is

not entitled to permanent injunctive relief. See Thomas v. Bryant,

614 F.3d 1288, 1317 (11th Cir. 2010) (“To obtain a permanent

injunction,    a   party   must   show      .   .   .   he   has    prevailed   in

                                       18
establishing        the     violation      of    the     right      asserted       in    his

complaint.”). Accordingly, Plaintiff’s motion is due to be denied.

      Because the Court finds neither party is entitled to judgment

as a matter of law, the Court will refer the case to the assigned

Magistrate Judge to conduct a settlement conference. To enable the

parties to productively discuss settlement terms, however, the

Court    is      compelled     to    address      Defendants’        contention         that

Plaintiff’s requests for declaratory and injunctive relief are

moot.

      Plaintiff acknowledges in a status report (Doc. 108; Pl.

Report) that he is now housed at UCI where he is in an open bar

cell and has the same recreation privileges as other death row

inmates.      See    Pl.    Report   at    1.    However,        Plaintiff’s       “contact

visitation privileges remain suspended.” Id. Despite now being in

an open bar cell, Plaintiff maintains the controversy remains ripe

for     review      because     “Defendants       have       a    history     of    moving

[Plaintiff’s] cell and imposing restrictions seemingly without

justification[, which] indicate[s] that the violations are capable

of repetition.” Id.

      Plaintiff’s          contention     requires     the       Court   to   accept     the

premise that the FDOC imposed the complained-of conditions upon

him without “justification.” As such, the Court must closely

analyze the relevant Code provision to which Defendants cite as

justification for the confinement conditions of which Plaintiff

                                            19
complains. That provision is rule 33-601.830 (“the Rule”), which

exclusively addresses death row.

                          i. Heightened Security

      The Rule only “briefly addresses cell assignments” for death

row inmates. See Pl. Motion at 20. Under the Rule, all death row

inmates are on “single-cell special housing status . . . separate

from the general population housing.” See Fla. Admin. Code r. 33-

601.830(1). Both Defendants Palmer and Gay referenced “heightened

security” status in their depositions, though neither could define

what that phrase means. In fact, Defendant Palmer conceded the

phrase “heightened security” is not defined anywhere in the Rule.

Palmer Dep. at 80. Defendant Gay was unfamiliar with such a status

as a separate classification for death row inmates. See Gay Dep.

at 36. When asked whether the term “heightened security” is one

“used for classification of a death row inmate,” Defendant Gay

responded, “[n]ot that I know of.” Id.

      Defendants Palmer and Gay also testified that “heightened

security” status is not necessarily the same as “disciplinary

confinement.” Defendant Palmer testified that death row inmates,

as   “a   unique   population”   inside   the   prison,   generally   serve

disciplinary confinement inside their cells. Palmer Dep. at 22.

Defendant Palmer stated, if there is “no imminent risk where we

feel like the person needs to go back behind . . . a solid door

then they would be placed in disciplinary confinement in their

                                    20
cell.” Id. Similarly, Defendant Gay testified an inmate is not

necessarily in disciplinary confinement if he is in a solid door

cell. Gay Dep. at 36.

     Defendants’ testimony comports with the plain language of the

Rule, which does not reference “heightened security” as a separate

death row classification or as a form of discipline. See Fla.

Admin. Code r. 33-601.830(1).16 Indeed, the phrase “heightened

security” appears only one time in the Rule, in subsection (7)(j),

which describes exercise privileges and restrictions the FDOC may

impose    on   those   privileges.     See    Fla.   Admin.     Code   r.   33-

601.830(7)(j)3.d.      (noting   the    ICT   may    restrict    an    inmate’s

recreation privileges for, among other reasons, “[a]ny major rule

violation which requires heightened security measures”). Not only

is there no definition of or policy for a so-called “heightened

security” status, Defendant Palmer, at his deposition, was unbale

to plausibly articulate why Plaintiff was assigned to such a

status.




     16Moreover, there is no provision in the Rule permitting the
whole-cloth removal of all “comfort” or “personal” items from a
death row inmate’s cell without justification and review. In fact,
subsection (7)(a) provides a list of items death row inmates
“shall” be provided: clothing; bedding; hygiene and medically
necessary   items; personal property (televisions, fans, radios,
etc.); canteen privileges; writing utensils (security pens); and
reading materials. See Fla. Admin. Code r. 33-601.830(7)(a). When
Plaintiff was in a solid door cell, he was denied many of the
“comfort” items listed in this subsection, though there appeared
to be no justification for the denial.
                                       21
     Defendant Palmer stated Plaintiff was on heightened security

status because Plaintiff had a “history” and “pattern” of violent

acts; had an “assaultive history”; could not be trusted; and,

according to a behavior risk assessment, “was at risk for . . .

repeat behavior.” Palmer Dep. at 16, 17, 27-29. However, Defendant

Palmer    could   not   explain   why    Plaintiff   was   more   violent   or

dangerous than other death row inmates, all of whom are serving

death sentences because of violent acts. For instance, Defendant

Palmer did not describe any incident in which Plaintiff was violent

while housed at FSP between 2008 and 2016. Nor could he have. The

evidence shows Plaintiff remained discipline-free until 2017, when

he admittedly engaged in a physical altercation with another

inmate.17

     Recognizing Plaintiff remained discipline-free until 2017,

Defendant Palmer testified, “the lack of disciplinary infractions

in and of itself is not – not necessarily an indicator of positive

adjustment.” Id. at 55. Again, though, Defendant Palmer did not

describe by way of concrete example why he deemed Plaintiff more

of a risk than other death row inmates. Additionally, Defendant

Palmer    did   not   explain   the   results   of   any   “behavioral   risk

assessment” for Plaintiff, and Defendants provide no documentation




     17As noted previously, Defendant Palmer thought Plaintiff was
disciplined for an obscene word or act in 2015, though Defendants
offer no documentation of such a charge.
                                        22
of such an assessment having been completed. The only examples of

Plaintiff’s    violence    to    which     Defendant   Palmer   refers    were

Plaintiff’s convictions. See id. at 11-12, 28.

     While Defendant Palmer         disavowed    that Plaintiff’s        murder

conviction affected the decision to place Plaintiff in a solid

door cell, id. at 28, the evidence belies his contention. First,

a prison official expressly informed Plaintiff he was housed in a

cell “for heightened security due to [his] . . . crime that sent

[him] to death row.” See Pl. Ex. E at 2. The crime that sent

Plaintiff to death row was the murder of a corrections officer.

Moreover, in the parties’ joint pretrial statement, Defendants

acknowledge Plaintiff’s murder of a corrections officer justified

the restrictions Defendant Palmer imposed upon Plaintiff at FSP.

See Pretrial Stmt. at 3-4. Defendants state the following:

            The Plaintiff brought this lawsuit to compel
            Defendants to treat him like every other
            similarly situated death row inmate, and yet,
            Plaintiff is not similarly situated to any
            other inmate on death row. Plaintiff was the
            only prisoner at [FSP], who was serving a
            life-sentence for killing in [sic] a guard …

Pretrial    Stmt.   at   3-4   (emphasis    added).    Defendants   continue,

“Plaintiff was placed in heightened security because the Warden

[Palmer] felt it necessary based on his interactions with Plaintiff

and the fact that Plaintiff had killed an officer while in prison.”

Id. at 4.



                                     23
       As    discussed,   Defendant     Palmer     offered       no   examples   of

interactions he had with Plaintiff that demonstrated Plaintiff

posed a risk of imminent harm to others such that Plaintiff should

have been housed in a solid door cell for five years, from 2011

until 2016. Instead, the evidence permits the inference that

Plaintiff was placed on heightened security status in 2011 solely

because he murdered a corrections officer.

                                   ii. Recreation

       The Rule permits the ICT to restrict the “place and manner”

of    an    inmate’s   recreation,    which   includes       a    restriction    on

interacting with other inmates, under the following circumstances:

              [I]f the inmate has been convicted of or found
              guilty through the department’s disciplinary
              process . . . or an investigation sufficiently
              documents that the inmate was involved in:
              a. Assault or battery, murder, or attempted
              murder of a correctional officer, volunteer,
              visitor,   or   other   inmate   within   an
              institution; . . . .

See   Fla.    Admin.   Code   r.   33-601.830(7)(j)3.        (emphasis     added).

Defendants justify Plaintiff’s           lengthy    cage recreation status

(from 2011 through 2016) by reference to this subsection, which

they interpret as allowing the ICT to restrict, without notice or

other justification, the recreation privileges of a death row

inmate who has been convicted of murdering a corrections officer.

See Def. Motion at 17; Pretrial Stmt. at 5.




                                       24
      To interpret subsection (7)(j) as allowing the ICT to place

a death row inmate in cage recreation solely because the inmate

was convicted of murdering a corrections officer appears to defy

the   intent   of   the   provision.      Significantly,     this    subsection

provides   all   death    row   inmates     enjoy   “out-of-doors”     exercise

unless there is a reason to impose a restriction, as set forth in

paragraph 3. See Fla. Admin. Code r. 33-601.830(7)(j)3. (stating

the ICT can restrict “the place and manner of outdoor exercise,

such as an inmate’s ability to interact with other inmates”)

(emphasis added).

      Defendant Palmer himself testified that communal recreation

is the default for all death row inmates. Palmer Dep. at 25-26. He

stated that when Plaintiff was sentenced to death row, “without

imposed penalties by the [ICT] . . . his privileges would have

automatically reverted to . . . group exercise.” Id. If group

recreation is the default, then some basis logically must exist

for   subsequently   restricting     a      death   row   inmate’s   recreation

privileges, irrespective of the inmate’s conviction. To interpret

this provision as permitting FDOC officials to restrict a death

row inmate’s exercise privileges based upon the conviction for

which he is serving his sentence is tantamount to condoning

additional, arbitrary punishment.

      Additionally, when subsection (7)(j)3. is read together with

subsection (3) (“ICT Reviews”), it appears a restriction on an

                                       25
inmate’s recreation privileges is not intended to be imposed in

perpetuity or based upon a condition that will never change.

Subsection (3)(a) requires the ICT, every six months, to “conduct

a review of a death row inmate when the inmate . . . [h]as had

restrictions   placed   on   his    outdoor   exercise   pursuant   to

subparagraph (7)(j)3.” See Fla. Admin. Code r. 33-601.830(3)(b)2.

That there is a review policy suggests an inmate has an opportunity

to regain communal recreation status at some point. Requiring the

ICT to review a restriction that was imposed for a condition that

will never change appears meaningless. If, as Defendants suggest,

an inmate’s recreation can be restricted simply based upon his

conviction, the ICT can send an inmate convicted of murdering a

corrections officer to cage recreation seemingly at the pleasure

of the members of the ICT. Such a reading is at odds with basic

concepts of due process.18




     18 That Plaintiff was never provided an explanation for the
recreation restrictions imposed upon him over the years, aside
from the July 2017 disciplinary charge, demonstrates the seemingly
arbitrary manner in which subsection (7)(j) can be invoked. For
instance, in July 2016, Defendants inexplicably reinstated
Plaintiff’s communal recreation status, though the nature of his
conviction had not changed. And, Plaintiff’s recreation privileges
are not currently restricted (as of October 11, 2019), though,
under Defendants’ argument, he could be returned to cage recreation
at any time given the fact remains: Plaintiff murdered a
corrections officer.
                                   26
                                  iii. Visitation

      As   with    communal     recreation,      contact      visitation       is   the

default    for    death   row   inmates.      See    Fla.   Admin.     Code    r.   33-

601.830(7)(l); see also Palmer Dep. at 26 (“When [Plaintiff] was

released from maximum management to death row . . . his privileges

would have automatically reverted to contact visitation.”). The

Rule mandates contact visitation for death row inmates except in

specific instances in which there are security concerns: “Death

row   visits     shall    be   contact   visits      unless    security       concerns

indicate that a non-contact visit is necessary, in which case the

non-contact visit shall be approved by the warden in advance.” See

Fla. Admin. Code r. 33-601.830(7)(l) (emphasis added).

      This provision is the sole basis upon which Defendants justify

restricting       Plaintiff’s     visitation        privileges   in     perpetuity,

beginning in about February 2013. See Def. Motion at 19; Def. Resp.

at 4. Defendant Palmer testified at deposition that he decided

Plaintiff’s visitation privileges were to be restricted “because

of the nature of [Plaintiff’s] offense.” Palmer Dep. at 26. The

language    of    subsection     (7)(l),      however,      suggests    non-contact

visits are to be imposed on a visit-by-visit basis, not as a

permanent status.

      For instance, the reference to an inmate visit in the singular

(“a non-contact visit”; “the non-contact visit”) implies an inmate

may have a restriction imposed in advance of an individual visit

                                         27
if the circumstances of that visit pose security concerns. Of

import, unlike recreation restrictions, the Rule does not require

the ICT to periodically review restrictions imposed on a death row

inmate’s     visitation    status.    See     Fla.   Admin.    Code   r.   33-

601.830(3)(b). That there is no review process for a death row

inmate’s visitation status suggests any denial of an inmate’s right

to contact visits should be imposed per visit, with each non-

contact visit being approved by the Warden “in advance” of that

visit.19

                               iv. Mootness

     Upon close examination of the relevant language of the Florida

Administrative Code, the Court finds some merit to Plaintiff’s

assertion     that   Defendants      arbitrarily     placed    Plaintiff   on

heightened    security    status   and     restricted   his   recreation   and

visitation privileges.20 Additionally, the Court finds Plaintiff’s




     19Plaintiff has not had a visitor attempt to see him since
2013. Pl. Dep. at 54, 56. Whether Plaintiff has had a visitor is
not dispositive of whether the Rule permits Defendants to
permanently restrict Plaintiff to non-contact visitation status.
Significantly, Defendant Palmer restricted Plaintiff’s visitation
privileges after he “was made aware that [Plaintiff] had contact
visits,” not based upon review of a recommendation from the ICT
with respect to a specific, planned visit. See Palmer Dep. at 26.
     20 The Court acknowledges, however, the Rule permits FDOC
officials to impose appropriate restrictions on, and take
disciplinary action against, an inmate who has been found guilty
of a disciplinary infraction, such as the disciplinary charge
against Plaintiff in 2017.
                                      28
requests for declaratory and injunctive relief are not moot even

though Defendants ceased some of the complained-of conduct.

      When a government actor voluntarily ceases the conduct of

which a plaintiff complains, the claim is not necessarily moot.

Doe v. Wooten, 747 F.3d 1317, 1322 (11th Cir. 2014). The Eleventh

Circuit recognizes, “[i]t is well settled that when a defendant

chooses to end a challenged practice, this choice does not always

deprive a federal court of its power to decide the legality of the

practice.” Id. Quoting the Supreme Court, the Eleventh Circuit

observes:

            It is no small matter to deprive a litigant of
            the rewards of its efforts . . . . Such action
            on grounds of mootness would be justified only
            if it were absolutely clear that the litigant
            no longer had any need of the judicial
            protection that it sought.

Id. at 1319. As such, a defendant who claims to have mooted an

action by his own conduct “bears a formidable burden of showing

that it is absolutely clear the allegedly wrongful behavior could

not reasonably be expected to recur.” Id. at 1322. Accord Rich v.

Sec’y, Fla. Dep’t of Corr., 716 F.3d 525, 531 (11th Cir. 2013)

(“Since the defendant is free to return to his old ways, he bears

a   heavy   burden   of   demonstrating   that   his   cessation   of   the

challenged conduct renders the controversy moot.”).

      A government actor who voluntarily ceases alleged wrongful

conduct is entitled to a rebuttable presumption that the conduct


                                   29
will not recur. Wooten, 747 F.3d at 1322. However, to receive the

benefit of the presumption, the government actor must establish

“unambiguous   termination   of   the    challenged   conduct.”   Id.   The

presumption may be rebutted if there is “some reasonable basis to

believe that the [conduct] will be reinstated if the suit is

terminated.” Id. In evaluating whether a government actor benefits

from the presumption, courts analyze the following factors:

           (1) whether the termination of the offending
           conduct was unambiguous; (2) whether the
           change in government policy or conduct appears
           to be the result of substantial deliberation,
           or is simply an attempt to manipulate
           jurisdiction; and (3) whether the government
           has consistently applied a new policy or
           adhered to a new course of conduct.

Id. at 1322–23 (internal quotation marks omitted). With respect to

the first two factors, the timing of the government actor’s

voluntary cessation of the complained-of conduct is relevant. Id.

at 1323. See also Rich, 716 F.3d at 531-32 (“[T]he timing and

content of the decision are . . . relevant in assessing whether

the   defendant's   ‘termination’    of    the   challenged   conduct   is

sufficiently ‘unambiguous' to warrant application of the . . .

presumption in favor of governmental entities.”) (alterations in

original).

      Voluntary cessation likely will not moot a controversy if the

government actor provides no assurance it will not revert to its

former ways after the litigation ends, or if the circumstances


                                    30
suggest the defendant voluntarily ceased the offending conduct to

avoid litigation. See id. (holding the FDOC failed to carry its

burden because the policy change was made only after the plaintiff

filed a counseled brief, and officials continued to defend the

conduct as constitutional); Jager v. Douglas Cty. Sch. Dist., 862

F.2d 824, 834 (11th Cir. 1989) (holding the plaintiff’s request

for injunctive relief was not moot because the defendant ceased

the   conduct    only   under   threat    of    litigation    and     continued

throughout the litigation to argue the complained-of conduct was

constitutional). See also Wooten, 747 F.3d at 1323-24 (holding the

plaintiff’s request for injunctive relief was not moot even though

he was transferred to a state facility, because the bureau of

prisons   provided      no   assurance    the   plaintiff     would    not   be

transferred back to a high-security facility where the alleged

wrongful conduct occurred).

      Defendants fail to meet their “formidable” burden to show the

conduct   of    which   Plaintiff   complains    has   been   “unambiguously

terminated” or that the allegedly wrongful conduct will not recur

after this litigation ends. See id. Under the circumstances, it

appears Defendants voluntarily changed Plaintiff’s confinement

conditions to avoid continued litigation. Of particular relevance

here is the timing of Defendants’ unexplained decision to change

Plaintiff’s cell and recreation status in July 2016. On February

25, 2016, the Court appointed counsel for Plaintiff (Doc. 18); on

                                     31
May 23, 2016, Plaintiff’s counsel filed the operative complaint;

and by the end of June, Defendants Jones, McClellan, Palmer, and

Gay were served (Docs. 24-27). By mid-July, Plaintiff was moved to

an open bar cell and granted communal recreation privileges, with

no explanation. See Pl. Dep. at 23, 47.

     Also of significance, Defendants offer no assurance they will

not again place Plaintiff on heightened security status in the

absence    of   a   documented   disciplinary   infraction.    In      fact,

Defendants steadfastly maintain the conditions of which Plaintiff

complains were not unconstitutional but were appropriately imposed

upon him under the Code. See Def. Motion at 7.

     Even though Plaintiff is now at UCI, there is a “reasonable

basis to believe that the [conduct] will be reinstated if the suit

is terminated.” Wooten, 747 F.3d at 1322. Plaintiff sues the

Secretary of the FDOC, and he remains subject to the provisions of

the Rule Defendants cite to justify the allegedly wrongful conduct.

See Hardwick v. Brinson, 523 F.2d 798, 800 (5th Cir. 1975)21

(holding   a    justiciable   controversy   existed   even    though    the

plaintiff was housed at a different correctional institution,

because the defendant, the head of the state prison system, did

not promise the plaintiff would not be returned to the prison where


     21 The Eleventh Circuit adopts as binding precedent all
decisions of the former Fifth Circuit handed down prior to October
1, 1981. Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209
(11th Cir. 1981).
                                   32
the conduct occurred). Even more, Plaintiff’s contact visitation

privileges remain suspended.

    Given Defendants continue to defend the alleged wrongful

behavior of which Plaintiff complains, they fail to demonstrate

that “behavior could not reasonably be expected to recur.” See

Wooten, 747 F.3d at 1322. Thus, it is not “absolutely clear that

[Plaintiff] no longer had any need of the judicial protection” he

seeks. Id. at 1319.

    Accordingly, it is now

    ORDERED:

    1.      Plaintiff’s Motion for Summary Judgment (Doc. 86) is

DENIED.

    2.      Defendants’ Motion for Summary Judgment (Doc. 87) is

DENIED.

    3.      Pursuant to Rule 25(d) of the Federal Rules of Civil

Procedure,    Mark      S.   Inch   is    substituted      as   the   proper    party

Defendant    as   the    Secretary       of   the   FDOC   with    respect     to   the

official-capacity claim against former Secretary Jones. The Clerk

is directed to make the appropriate entries on the docket to

reflect the substitution.

    4.      This case is referred to the Honorable James R. Klindt,

United    States     Magistrate          Judge,     to   conduct      a   settlement

conference. By January 23, 2020, the parties shall confer and

contact the chambers of Judge Klindt with proposed dates the

                                           33
parties   and    their   counsel   are   available   for   a   settlement

conference.

     DONE AND ORDERED at Jacksonville, Florida, this 13th day of

January, 2020.




Jax-6
c:    Counsel of Record
      Judge Klindt’s Chambers




                                    34
